     Case 3:21-cr-00046-N Document 22 Filed 07/14/21                    Page 1 of 2 PageID 46


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
                        Plaintiff,              §
                                                §
v.                                              §       NO. 3:21-CR-046-N
                                                §
TAMMY WALDEN THOMAS,                            §
                                                §
                        Defendant.              §


                          MOTION FOR CONTINUANCE OF TRIAL
                              AND PRETRIAL DEADLINES

        Defendant, Tammy Walden Thomas, by her counsel, Gabriela Vega, moves this Court for

an order continuing the trial and related dates set and for a finding of excludable time under the Speedy

Trial Act as found in Title 18, United States Code, §§ 3161, et seq. In support therefore, counsel states:

        1.      Trial is scheduled for July 19, 2021.

        2.      Counsel requires additional time to review the facts and law with Ms. Thomas so she

can decide how she would like to proceed.

        3.      Ms. Thomas seeks a continuance of at least ninety days. This request is not made for

delay, but so justice may be served.

        4.      The government opposes a 90-day continuance but does not oppose a 30-day

continuance.

        For the reasons stated above, Ms. Thomas requests that her trial be continued for a period of

at least ninety (90) days, or as the Court might otherwise direct, and that the related pretrial deadlines

in the Court’s prior scheduling order be similarly continued.
     Case 3:21-cr-00046-N Document 22 Filed 07/14/21                 Page 2 of 2 PageID 47




                                                      Respectfully submitted,

                                                              s/ Gabriela Vega
                                                      Gabriela Vega
                                                      Assistant Federal Public Defender
                                                      Northern District of Texas
                                                      Texas Bar # 24084014
                                                      525 Griffin Street, Suite 629
                                                      Dallas, Texas 75202
                                                      Phone (214) 767-2746
                                                      Fax (214) 767-2886
                                                      gabriela_vega@fd.org


                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with Assistant United States Attorney Fabio Leonardi, and confirmed

that the government opposes the 90-day request but does not oppose a 30-day continuance. Counsel

understands that AUSA Leonardi intends to file a statement further explaining his position.

                                                             s/ Gabriela Vega
                                                      Gabriela Vega
